Name: Council Regulation (EC) No 1421/98 of 29 June 1998 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities4. 7. 98 L 190/9 COUNCIL REGULATION (EC) No 1421/98 of 29 June 1998 amending Regulation (EC) No 2505/96 opening and providing for the administra- tion of autonomous Community tariff quotas for certain agricultural and indus- trial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas, by virtue of Regulation (EC) No 2505/96 (1), the Council opened autonomous Community tariff quotas for certain agricultural and industrial products; whereas Community demand for the products in question should be met under the most favourable conditions; whereas Community tariff quotas should therefore be opened at reduced or zero rates of duty for appropriate volumes, and increased or extended in the case of certain existing tariff quotas, avoiding any disturbance to the markets for these products; Whereas Regulation (EC) No 2505/96 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 2505/96 shall be amended as follows: 1. for the quota period from 1 January to 30 June 1998: Ã¯ £ § order number 09.2935: the amount of the tariff quota shall be 70 000 tonnes, Ã¯ £ § order number 09.2967: the amount of the tariff quota shall be 3 000 000 units; 2. for the quota period from 1 January to 31 December 1998: Ã¯ £ § order number 09.2799: the amount of the tariff quota shall be 30 000 tonnes, Ã¯ £ § order number 09.2943: the amount of the tariff quota shall be 30 000 000 units, Ã¯ £ § order number 09.2947: the amount of the tariff quota shall be 1 300 tonnes, Ã¯ £ § order number 09.2959: the amount of the tariff quota shall be 45 000 tonnes, Ã¯ £ § order number 09.2963: the amount of the tariff quota shall be 500 000 000 units; 3. the quota period for tariff quota with order number 09.2965 shall be replaced by: 1.1-31.12.1998; 4. the tariff quotas shown in the Annex to this Regula- tion shall be added. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998 as regards points 1, 2 and 3 of Article 1 and as from 1 July 1998 as concerns point 4 thereof. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1998. For the Council The President R. COOK (1) OJ L 345, 31. 12. 1996, p. 1. Regulation as last amended by Regulation (EC) No 2631/97 (OJ L 356, 31. 12. 1997, p. 1). EN Official Journal of the European Communities 4. 7. 98L 190/10 Order No CN code Taric code Description Amount of quota Quota duty (%) Quota period ANNEX 09.2967 ex 8518 29 20 20 Loudspeaker, having a diameter of less than 3 000 000 units 0 1.7-31.12.1998 ex 8518 29 80 30 23 mm, for use in the manufacture of products falling within subheading 8525 20 91 (a) 09.2968 ex 2825 30 00 20 Vanadium oxides and hydroxides, in the form of powder, only for the production of alloys (a) 300 tonnes 0 1.7-31.12.1998 09.2969 ex 3920 62 19 82 Film of polyethylene terephthalate metal- 52 500 m2 0 1.7-31.12.1998 ex 3920 91 00 93 lized on one or both sides, or laminate of such films metallized on the outer surfaces and having the following characteristics: Ã¯ £ § a visible light transmission of not less than 50 % Ã¯ £ § not coated with an adhesive or any other non-plastic material Ã¯ £ § whether or not covered on both sides with a layer of polyvinyl butyral Ã¯ £ § a total thickness not exceeding 0,2 mm without taking into account any presence of layers of polyvinyl butyral, for use in the manufacture of heat-reflecting lam- inated glass (a) 09.2970 2933 61 00 Ã¯ £ § Melamine 5 000 tonnes 0 1.7-31.12.1998 09.2971 ex 3818 00 10 45 Doped silicon wafers having a diameter of 300 mm (5 0,25 mm), for use in the manu- facture of products falling within heading 8542 (a) 15 000 units 0 1.7-31.12.1998 09.2972 ex 5603 92 90 50 Non-woven of staple fibres having a tensile strength (in the machine direction) of 3,8 kg/5 cm or more, in rolls with: Ã¯ £ § a width of 78 mm or more but not ex- ceeding 252 mm and Ã¯ £ § a length of 980 m or more, for use in the manufacture of floppy discs (a) 7 600 000 m2 0 1.7-31.12.1998 09.2973 ex 8540 91 00 95 Dot mask with a diagonal measurement of 39 cm (5 0,5 cm) 250 000 units 0 1.7-31.12.1998 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions.